Citation Nr: 0805052	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-26 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a right knee injury. 



WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1987 to August 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2002 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California. 

In February 2006, the veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  A 
transcript of the hearing is in the record. 

In May 2006, the Board remanded the case to provide the 
veteran a VA examination and to obtain a VA medical opinion.  
While on appeal in a rating decision in July 2007, the RO 
granted service connection for residuals of a right knee 
injury and assigned an initial rating of 10 percent.  The 
veteran now appeals the 10 percent rating. 

The matter is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2007, the Board notified the veteran that the 
Veterans Law Judge that conducted the hearing in February 
2006 was no longer with the Board and the veteran was 
afforded the opportunity for another hearing, which he 
accepted. 

To ensure due process, this case is REMANDED to the RO for 
the following:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the Regional 
Office. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

